  Case 1:20-cv-03010-BMC Document 11 Filed 08/18/20 Page 1 of 3 PageID #: 63




                                     MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
                                     190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
                                     www.meltzerlippe.com



Richard Howard, Esq.
Direct Dial: 516-747-0300 ext. 177
Email: RHoward@meltzerlippe.com
Facsimile 516-237-2893



                                                         August 18, 2020
VIA ECF
The Honorable Brian M. Cogan
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                                 Re:     Reynoso v. Jack’s Eggs and Other Ingredients
                                                         Docket No. 1:20-cv-03010
                                                         MLGB File No. 10822-00060


Your Honor:

       I write with counsel to Plaintiffs to provide the joint letter required by the Court’s
Mandatory Requirements. The action is a Fair Labor Standards Act (“FLSA”) Complaint,
seeking to form a collective and a class of drivers and assistant drivers. Jack’s Eggs and Other
Ingredients, LLC (“Jack’s”) sells kosher eggs and related products.

Factual Basis for Claim

        This is an action for money damages brought by Plaintiffs Manuel Reynoso and Luis
Rodriguez. They bring this suit alleging violations of the Fair Labor Standards Act of 1938, 29
U.S.C. § 201 et seq. (“FLSA”), and violations of the N.Y. Lab. Law §§ 190 et seq. and 650 et
seq. (the “NYLL”).

        Specifically, Plaintiffs allege that they were employed as a truck driver and driver’s
assistant with Defendants, who operate a food supplier. Plaintiffs allege Defendants forced
plaintiffs and other employees to work without providing the minimum wage compensation
required by federal and state law and regulations. The Plaintiffs were paid fixed weekly salary
while required to work in excess of forty hours per week, effectively depriving them of required
overtime compensation. Plaintiffs additionally allege violation of the New York Labor Law’s
 Case 1:20-cv-03010-BMC Document 11 Filed 08/18/20 Page 2 of 3 PageID #: 64

The Honorable Brian M. Cogan
August 18, 2020
Page 2
notice and recordkeeping provisions and that Defendants violated state law by requiring them to
purchase tools of the trade from their own funds. Plaintiffs further allege that the aforementioned
employment practices extended to all other similarly situated employees.

        Defendants allege that Plaintiff Reynoso was employed as a driver. Defendants allege
that is a dispute as to who employed Plaintiff Rodriguez. Plaintiffs assert, inter alia, they
worked over 40 hours per week and were not paid at time and one half for all hours worked over
40 per week.

      Jack’s asserts it is exempt from this requirement, as Plaintiff Reynoso routinely drove to
New Jersey in a truck of over 10,000 pounds and is therefore subject to the Department of
Transportation and exempt from the Department of Labor’s requirements and the FLSA.

       Plaintiffs assert Jack’s has failed to post or provide required notices and paystubs, which
is apparently true, but the fact that Plaintiff Reynoso was paid in full, provides a complete
defense to this claim.


Legal Basis for Claim


       The Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq., N.Y. Lab. Law §§ 190 et
seq. and 650 et seq.

Legal Basis for Defense

29 USC §213.

Holt v. Rite Aid Corp., 333 F. Supp. 2d 1265, 1275 (M.D. Ala. 2004) (denying certification
because individualized inquiries would eliminate “the economy of scale envisioned by the FLSA
collective action procedure”);

Hart v. JPMorgan Chase Bank, N.A., No. 12-470, 2012 U.S. Dist. LEXIS 175983, *17 (M.D. Fla
Dec. 11, 2012) (denying certification as “unwarranted,” the court observed that individualized
inquiries would be necessary on issues such as “whether plaintiffs actually worked ‘off the
clock’ whether plaintiffs' supervisors were aware of any ‘off-the-clock’ work, ...and whether any
‘off-the-clock’ work fell within the de minimis exception to the FLSA”);

Syrja v. Westat, Inc., 756 F. Supp. 2d 682, 688 (D. Md. 2010) (denying certification, finding “no
doubt” that plaintiffs' claims would require “an unmanageable assortment of individualized
factual inquiries”).




1020984.1
 Case 1:20-cv-03010-BMC Document 11 Filed 08/18/20 Page 3 of 3 PageID #: 65

The Honorable Brian M. Cogan
August 18, 2020
Page 2
Contemplated Motions

        Plaintiffs anticipate moving for conditional certification of the collective and certification
of a class and the Defendants anticipate moving for summary judgment.

       The Court’s consideration of the above is appreciated.

                                               Respectfully submitted,
                                               MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP



                                               Richard M. Howard
                                               Attorneys for Claimant
                                               190 Willis Avenue
                                               Mineola, New York 11501
                                               (516) 747-0300


cc:    Clela Errington, Esq.
       Client




1020984.1
